United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-41105
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

JUAN HERNANDEZ-HERNANDEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-331-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Hernandez-Hernandez on appeal from the revocation of his

supervised release has moved for leave to withdraw and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Hernandez-Hernandez has not responded to counsel’s motion.

     Our review of the brief filed by counsel and of the record

discloses no nonfrivolous issue for appeal.   Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41105
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.